t c summary opinion united_states tax_court richard and arline muller petitioners v commissioner of internal revenue respondent docket no 21941-05s filed date richard muller and arline muller pro sese kristina l rico for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether a distribution from an individual_retirement_account ira is includable in petitioners’ income and whether petitioners are liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other their joint federal_income_tax return was timely filed references to petitioner are to richard muller petitioner who was born in spent most of his working career in the trucking industry one of his former employers went out of business during as a result petitioner received a dollar_figure distribution from some type of employment- based employee_benefit_plan no portion of the dollar_figure distribution was included in the income reported on petitioners’ joint federal_income_tax return as best can be determined from the record at least a portion of the dollar_figure distribution made its way into an individual_retirement_account that petitioner maintained with commerce bank the total value of the ira as of date was dollar_figure three interest accruals totaling dollar_figure added to the balance of the ira during otherwise there were no deposits or additions to the ira pursuant to a request made by petitioner on date the ira was closed and taking into account an interest penalty petitioner received a dollar_figure distribution from the ira on that date the ira distribution the ira distribution is evidenced by a form r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc issued to petitioner by commerce bank petitioner deposited dollar_figure of the ira distribution into a regular time deposit account the disposition of the remaining portion of the ira distribution dollar_figure is not known and petitioners now agree that at least that amount should have been included in the income reported on their return the income reported on petitioners’ timely filed federal_income_tax return which was prepared by a paid income_tax_return_preparer does not include any portion of the ira distribution but it does include a different distribution in a much smaller amount also evidenced by a form 1099-r in the notice_of_deficiency respondent increased petitioners’ income by the amount of the ira distribution respondent also imposed a sec_6662 accuracy-related petitioner mistakenly believed that he used a portion of the ira distribution to pay an outstanding federal_income_tax liability from the record clearly demonstrates that the payment he recalled was made in the year before the ira distribution penalty upon the ground that the underpayment_of_tax required to be shown on petitioners’ return is a substantial_understatement_of_income_tax discussion it is clear and the parties agree that the ira distribution was made from an account described in sec_408 they further agree that the ira distribution is subject_to tax as provided in sec_72 see sec_408 sec_72 requires that the ira distribution be included in petitioner’s income to the extent it exceeds petitioner’s investment_in_the_contract see sec_72 c d following trial the court held the record open so that any question regarding petitioner’s investment_in_the_contract in the ira account could be resolved as it turns out petitioner’s investment_in_the_contract within the meaning of the relevant statutes was zero as of the close of at trial petitioners took the position that dollar_figure of the ira distribution was excludable from their income because that amount was rolled over into a different qualifying account they are mistaken on the point although petitioner used dollar_figure of the ira distribution to open a time deposit account the transaction was not a rollover_contribution as defined in sec_408 because the time deposit account to which the funds were deposited is not the type of account described in that section because petitioner had no investment_in_the_contract in the ira and no portion of the ira distribution is excludable as a rollover_contribution respondent’s determination that the entire amount of the ira distribution is includable in petitioners’ income is sustained in the notice_of_deficiency respondent imposed a sec_6662 accuracy-related_penalty the dollar_figure deficiency placed in dispute in this case results entirely from petitioners’ failure to include the ira distribution in the income reported on their return as relevant here and for purposes of the imposition of the penalty the underpayment_of_tax and the understatement of income_tax are computed in the same manner as and equal to the deficiency cf sec_6211 sec_6662 sec_6664 according to respondent the penalty is applicable because the underpayment_of_tax is a substantial_understatement_of_income_tax see sec_6662 d because the understatement of income_tax exceeds dollar_figure it is a substantial_understatement_of_income_tax within the meaning of sec_6662 see sec_6662 respondent’s burden of production with respect to this penalty has been satisfied see sec_7491 the sec_6662 accuracy-related_penalty does not apply to any portion of the underpayment if the taxpayer demonstrates that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to it the good_faith exception sec_6664 sec_1_6664-4 income_tax regs a taxpayer who reasonably relies upon the advice of a competent tax professional can avoid the imposition of the sec_6662 penalty if the taxpayer demonstrates that the tax professional was supplied with sufficient information to accurately prepare the taxpayer’s federal_income_tax return see 469_us_241 111_tc_215 reliance on a tax adviser is not reasonable however where the taxpayer has failed to disclose adequately all necessary information affecting the computation of the taxpayer’s tax_liability ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 petitioners do not claim and the record does not otherwise indicate that petitioners provided their return preparer with ten percent of the tax required to be shown on petitioners’ return is less than dollar_figure see sec_6662 information relating to the ira distribution petitioners have failed to establish that the good_faith exception applies to the imposition of the sec_6662 accuracy-related_penalty see 116_tc_438 respondent’s imposition of that penalty is sustained to reflect the foregoing decision will be entered for respondent
